Citation Nr: 9932085	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  96-27 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for emphysema, claimed as 
due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to June 1971.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claim seeking entitlement to service connection for 
emphysema claimed as due to Agent Orange exposure.  The 
appeal was remanded by the Board in a December 1997 decision, 
so additional evidentiary development could be undertaken by 
the RO, to include a VA medical examination.  

The Board notes that entitlement to service connection for 
emphysema and a growth on the right breast, on a direct 
basis, had been previously denied by the RO in a September 
1992 rating decision.  The veteran initially appealed that 
rating, but in April 1993 he indicated that he was 
withdrawing his appeal as to those issues.  In addition, 
during a July 1996 hearing before the RO, the veteran 
withdrew his appeal with respect to the issues of entitlement 
to service connection for hepatitis and a growth on the right 
breast, claimed as due to Agent Orange exposure; as well as 
an increased (compensable) rating for hearing loss in the 
left ear.  

Finally, the Board is aware that following its Remand in 
December 1997, the veteran perfected an appeal to an 
increased rating for post traumatic stress disorder (PTSD), 
then evaluated as 50 percent disabling, and entitlement to 
individual unemployability (IU).  In his VA Form 9 (Appeal to 
the Board of Veterans' Appeals), dated in October 1998, the 
veteran requested either entitlement to a higher schedular 
rating for PTSD or a grant of IU benefits.  In a January 1999 
rating decision, the RO increased the veteran's disability 
rating for PTSD to 70 percent and also granted entitlement to 
IU, with an effective date for both awards from May 1998.  No 
additional appeal has been raised by either the veteran or 
his service representative with respect to these issues, and 
therefore they are no longer in appellate status.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran has not been diagnosed with any current 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.  

3.  The medical evidence reflects that the veteran was first 
diagnosed with emphysema in October 1988.  

4.  Statements from the veteran's home health care nurse in 
January 1993 and February 1998, noted that the veteran's 
exposure and inhalation of chemicals associated with Agent 
Orange greatly contributed to the increased progression of 
his emphysema.

5.  On VA examination in May 1998, the examiner reported that 
the veteran's severe lung disease was most likely secondary 
to alpha-I antitrypsin deficiency and that tobacco use had 
surely played a role in the worsening of his lung condition.  

6.  The preponderance of the evidence is against the 
veteran's claim that emphysema, first diagnosed in 1988, is a 
result of exposure to Agent Orange or other herbicides in 
service.  

7.  The medical questions in this case do not involve such 
complexity or controversy as to warrant obtaining an 
independent medical expert opinion. 



CONCLUSIONS OF LAW

1.  Based upon the evidence of record, emphysema was not 
incurred in or aggravated by active military service as a 
result of Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1113, 
1116, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(e), (1998).

2.  Securing an advisory opinion from an independent medical 
expert is not warranted in this case.  38 U.S.C.A. § 7109 
(West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects no 
findings or treatment for emphysema.  During a separation 
medical examination in June 1971, on clinical evaluation, no 
pulmonary abnormalities were reported.  

Thereafter, in December 1991, the veteran filed a claim for 
service connection, inter alia, for emphysema due to Agent 
Orange exposure.  

In January 1992, the RO received an examination report from 
the Medical College of Georgia, dated in March 1989.  The 
report noted the veteran's complaints of shortness of breath 
over the previous years, as well as a history of tobacco use, 
although the veteran reported that he had quit smoking.  
Following a clinical evaluation, the examiner's impression 
included alpha-I antitrypsin deficiency probably homozygous, 
moderately severe emphysema, and past history of tobacco use.  

That same month, the RO received medical records from O.M. 
Cobb, M.D., of Piedmont Internal Medicine, dated from 
November 1988 to June 1991.  In particular, a November 1988 
treatment record noted a clinical impression of emphysema, 
severe, secondary to tobacco use and alpha-I antitrypsin 
deficiency.  

Also received in January 1992 were medical records from 
Abbeville Memorial Hospital and Robert Todd, M.D., dated from 
October 1988 to October 1991.  These records noted the 
veteran undergoing a subcutaneous right mastectomy to remove 
a lesion below his nipple, as well as diagnoses for emphysema 
and alpha-I antitrypsin deficiency.  In particular, a 
treatment record, dated in October 1988, noted the veteran's 
report of shortness of breath and lack of exercise tolerance 
for about a year to 15 months.  Furthermore, a statement from 
Dr. Todd, dated in January 1992, noted that the alpha-I 
antitrypsin deficiency was the cause of the veteran's 
emphysema.  

Thereafter, in March 1992, the RO received a statement from 
the veteran regarding his employment history and time in 
service.  The veteran reported that while he had been in 
Vietnam he had served with various Marine battalions.  He 
also reported that he had been told that the roadways on 
which he had conducted mine sweep operations had been sprayed 
with Agent Orange at regular intervals.  Furthermore, the 
veteran noted that he had not been exposed to chemicals 
during any of his civilian employment, that he had not been 
treated for emphysema during active service, and that he had 
been tested for exposure to herbicides at the VA medical 
center (VAMC) Augusta in 1985.  

In September 1992, the RO received VAMC Augusta medical 
records, dated from February to August 1992.  These records 
noted the veteran's treatment for emphysema, and noted the 
cause to be alpha-I antitrypsin deficiency.  In December 
1992, the RO received a statement from Dr. Todd, dated that 
same month, in which it was noted that the veteran's 
emphysema would become worse over time, and that alpha-I 
antitrypsin deficiency had initially been diagnosed in 1988.  

In February 1993, the RO received a statement from Dr. Todd, 
dated in December 1992, and medical records from Abbeville 
Memorial Hospital, dated in August 1978.  In his statement, 
Dr. Todd noted that the veteran's emphysema was progressive, 
and did not see his condition improving at all.  Abbeville 
Memorial Hospital records noted findings of viral hepatitis 
and possible gall bladder disease.  The following month, 
March 1993, the RO received medical records from Dr. Todd, 
most being duplicative, dated from October 1988 to December 
1992.  These records noted the veteran's treatment for 
emphysema as well as an upper respiratory infection.  

In May 1993, the veteran was medically examined for VA 
purposes.  The examiner noted the veteran's reported history 
of alpha-I antitrypsin deficiency and secondary emphysema 
dating back to 1984.  Following a clinical evaluation, the 
examiner's diagnosis included alpha-I antitrypsin disease 
with secondary emphysema.  

Subsequently, the RO received a number of VAMC Augusta 
medical records, dated from November 1991 to November 1995.  
These records included findings and treatment for emphysema, 
depression, PTSD, and bronchitis.  In particular, a treatment 
record, dated in November 1991, noted the veteran's report 
that he had undergone an Agent Orange examination in 1985 and 
had been told "everything was ok," but two years later he 
had been diagnosed with emphysema and wanted to know if the 
emphysema was related to Agent Orange exposure.  

In July 1996, the veteran and his spouse testified before a 
hearing officer at the VARO in Columbia.  The veteran 
reported having been exposed to Agent Orange while in 
Vietnam, and in particular, using a backpack canister filled 
with the herbicide to spray around bridge areas.  He 
testified that he had worn no protective covering.  The 
veteran also testified that he believed that the smoke, dust, 
and damp weather contributed to his developing emphysema.  In 
addition, he noted that he had been treated at one time in 
Vietnam for something in his lungs, and while he thought it 
might have been pneumonia, he wasn't sure.  The veteran 
reported that a few years after separating from active 
service, he began to develop respiratory problems, but did 
not seek medical attention until the early 1980's.  It was 
then, during a VA Agent Orange examination in 1984, he 
reported, that an X-ray of his lungs revealed emphysema, and 
thereafter, in 1988, he was found to be alpha-I antitrypsin 
deficient.  Furthermore, the veteran indicated that his post-
service employment had not involved exposure to chemicals or 
particulate matter.  

In addition to his testimony, the veteran submitted 
additional evidence to be considered in support of his claim.  
A statement from a staff physician at the VAMC Augusta, dated 
in April 1995, noted that the veteran had an inherited 
disorder, alpha-I antitrypsin deficiency, which resulted in 
premature debilitating emphysema, and that the veteran had 
this disorder during his active service.  In addition, the RO 
also received a statement from Rita Ryan, R.N., dated in 
January 1993.  Ms. Ryan, who noted she had been the veteran's 
home health care nurse for nine months, opined that while the 
veteran's inherited alpha-I antitrypsin deficiency condition 
was inherited, his military service had been a substantial 
contributing factor to the premature severity of his 
emphysema.  She also noted that the veteran's inhalation of 
chemicals and airborne particulants in conjunction with the 
respiratory stress of a jungle climate greatly contributed to 
the increased progression of the disease.  Furthermore, in 
addition to the above noted statements, the veteran submitted 
background information regarding alpha-I antitrypsin 
deficiency and its effects.   

Subsequently, the RO received VAMC Augusta medical records, 
many duplicative, dated from March 1995 to June 1996, and 
from September 1996 to July 1997.  These records noted 
findings and treatment for alpha-I antitrypsin deficiency, 
chronic obstructive pulmonary disease, emphysema, and PTSD.  

In November 1997, the RO received Dorn Veterans' Hospital 
medical records, dated from July to November 1997.  These 
records reflected findings and treatment for PTSD, 
depression, and anxiety.  

Thereafter, the veteran's appeal came before the Board, which 
in December 1997 decision, remanded the appeal back to the RO 
for additional development.  This development consisted of a 
current VA medical examination of the veteran, obtaining 
Social Security Administration records associated with the 
veteran's grant of benefits with that agency, issuance of an 
additional SSOC, and obtaining any additional medical records 
associated with the veteran's treatment for emphysema.  

That same month, December 1997, the RO sent a letter to the 
veteran requesting that he submit additional medical evidence 
tending to support his claim, including any information from 
Ms. Ryan.  

In February 1998, the RO received an additional statement 
from Rita Ryan.  In the her statement, Ms. Ryan noted that 
she was a case by case nurse specifically involved in 
treating patients with rare and/or chronic diseases.  Ms. 
Ryan expounded on her previous statements made in January 
1993 about the veteran's medical condition, noting that the 
veteran's inhalation of herbicide chemicals while in Vietnam 
would cause an immune response and result in proteolytic 
activity in his respiratory tract.  She added that the body 
would be unable to control the activity and this would result 
in the destruction of healthy lung tissue.  Ms. Ryan further 
opined that the veteran's exposure to Agent Orange was a 
significant factor in the escalation of the severity of his 
illness.  

In May 1998, the veteran was medically examined for VA 
purposes.  The examiner noted the veteran's medical history 
with respect to his emphysema, including the veteran having 
undergone Prolastin therapy since 1992.  In addition, the 
examiner noted the veteran's tobacco history as one pack per 
day for 25 years, with the veteran reportedly having quit in 
1985.  Following a clinical evaluation, the examiner's 
impression was alpha-I antitrypsin deficiency with Prolastin 
replacement therapy; and severe obstructive lung disease and 
emphysema, most likely secondary to alpha-I antitrypsin 
deficiency and history of tobacco use.  In addition, the 
examiner reported that the veteran's severe lung disease was 
most likely secondary to alpha-I antitrypsin deficiency and 
that tobacco use had surely played a role in worsening his 
lung condition.  He also indicated that the veteran's 
condition in relation to any exogenous allergens or 
precipitating factors could not be commented on given there 
were no supporting data or pulmonary function tests from 
around the time of the veteran's Agent Orange or dust 
exposure while in service.  Furthermore, the examiner opined 
that the veteran's symptoms of obstruction were most 
consistent with alpha-I antitrypsin deficiency and tobacco 
use as reasons that were evident to him at the time.  

In June 1998, the RO received copies of the medical records 
considered by the SSA in granting the veteran disability 
benefits.  These records, many duplicative of those 
considered by the RO, noted findings and treatment for 
emphysema secondary to alpha-I antitrypsin deficiency.  In 
particular, an examination report from Richard Laurens, M.D., 
of Palmetto Pulmonary Associates, dated in February 1993, 
noted that the veteran had first noticed a problem with 
shortness of breath 10 years previously, during which time he 
had a considerable pack-year smoking history.  

In December 1998, the RO received VAMC Augusta medical 
records, dated from January to November 1998.  In particular, 
these records noted the veteran's continued treatment for 
emphysema and PTSD, as well as for tinnitus.  

II.  Analysis

The Board's threshold question must be whether the veteran 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the U.S. Court of 
Veterans Appeals), which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110 
(West 1991).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

As to the specific contentions that the veteran was exposed 
to Agent Orange, which resulted in his developing emphysema, 
the Board observes that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

The Board notes that the veteran served with the U.S. Army 
during the Vietnam era, and was noted on his DD-214 to have 
received the Vietnam Campaign Medal and  Vietnam Service 
Medal.  While the medical evidence reflects that the veteran 
currently suffers from emphysema, this disorder is not among 
the conditions for which service connection may be presumed 
under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the veteran is not entitled to any presumption 
that his emphysema is etiologically related to exposure to 
herbicide agents used in Vietnam.  See McCartt v. West, 
12 Vet.App. 164, 168 (1999), wherein the Court stated that 
"neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of Caluza where the veteran 
has not developed a condition enumerated in either 38 U.S.C. 
§ 1116(a) or 38 C.F.R. § 3.309(e)."

As previously indicated, however, the veteran could also 
prevail on his claim were he to submit competent evidence 
which traces causation of his claimed disabilities to Agent 
Orange or other herbicide exposure in service.  The veteran 
has contended that he served in areas of Vietnam that were 
sprayed with Agent Orange and also participating in the 
spraying of the herbicide.  Statements from the veteran's 
attending home health care nurse, Rita Ryan, are of record 
and note her opinion that the veteran's exposure and 
inhalation of chemicals associated with Agent Orange greatly 
contributed to the increased progression of his emphysema.  
Thus, given the evidence of a current disability, the 
veteran's contentions regarding the onset of his emphysema, 
and Ms. Ryan's nexus statements, we find that the veteran's 
claim is well grounded.

However, the finding of a well-grounded claim is not 
dispositive of the issue.  Once a claim is well grounded, the 
presumption that the opinion of a physician in favor of the 
veteran is entitled to full weight no longer applies, and the 
Board must determine the issue, in this instance entitlement 
to service connection for emphysema, claimed as due to Agent 
Orange exposure, on the merits by weighing and balancing all 
the other evidence of record.  See Evans v. West, 12 Vet.App. 
22, 30 (1998).  Accordingly, although the medical-nexus 
evidence in the present case is, as will be discussed below, 
far from unequivocal, the Board, as noted above, holds that 
this claim is well grounded, and will proceed to review the 
case on the merits.

The Board notes that we may consider only independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Clearly, this matter involves a medical 
question, and the Board is not permitted to draw inferences 
as to medical causation or etiology without a solid 
foundation in the record.  See Colvin, supra.  The Court of 
Appeals for Veterans Claims has held that it is the 
responsibility of the Board to determine the probative weight 
to be ascribed as among multiple medical opinions in a case, 
and to state our reasons or bases for favoring one opinion 
over another.  See Winsett v. West, 11 Vet.App. 420, 424-25 
(1998).  The Court has also indicated that the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 
12 Vet.App. 185, 187 (1999).  Therefore, we must discuss the 
medical evidence in the record which leads us to our decision 
in this case.

With respect to a merits analysis, a review of the veteran's 
service medical records reveal no findings or treatment for 
emphysema or other respiratory disorder.  The evidence 
reflects that the veteran was first diagnosed with emphysema 
as due to alpha-I antitrypsin deficiency in October 1988, 17 
years following his separation from active service.  He 
reported at his personal hearing, however, that he developed 
breathing problems a short time after separating from active 
service.  

We are cognizant that post-service medical records from the 
VAMC Augusta, as well as from other non-VA medical facilities 
and private physicians, note the veteran's treatment for 
emphysema, although they do not establish the disease as 
having been incurred in or aggravated by service.  In 
particular, a November 1988 treatment record from Dr. Cobb, 
noted a clinical impression of emphysema, severe, secondary 
to tobacco use and alpha-I antitrypsin deficiency.  On VA 
examination in May 1998, the examiner reported the veteran's 
severe lung disease was most likely secondary to alpha-I 
antitrypsin deficiency and that tobacco use had surely played 
a role in the worsening of his lung condition.  Furthermore, 
the examiner noted a lack of any medical evidence during the 
veteran's active service that would allow for any opinion as 
to whether exposure to Agent Orange had aggravated the 
veteran's respiratory condition.  

While the Board has also taken into consideration Ms. Ryan's 
conclusions as to the nature and etiology of the veteran's 
emphysema, the medical findings and opinions presented with 
respect to the veteran's claim note the veteran's emphysema 
as due to alpha-I antitrypsin deficiency and tobacco use.  
While in her February 1998 statement, Ms. Ryan acknowledged 
that the veteran had smoked cigarettes during and following 
service, she did not discuss what role this may have played 
in causing or aggravating the veteran's respiratory disorder.  
Furthermore, the Board finds the opinions and diagnoses of 
the physicians, many of whom are pulmonary specialists, as 
compared to the opinions of Ms. Ryan, who is a registered 
nurse, to be of greater probative value, based on their 
specialty and training as medical doctors.  See Owens v. 
Brown, 7 Vet.App. 429, 433 (1995) ("[I]t is not error for 
the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reasons and bases.").  See also Winsett v. 
West, supra, 11 Vet.App. at 425 ("Exposure to Agent Orange, 
without more, is not a compensable occurrence.").  
Therefore, the Board, after careful review of all the medical 
evidence of record, finds the weight of the evidence against 
the veteran's claim.  On balance, there is no convincing 
evidence in the medical opinions or findings of record that 
the veteran's emphysema is directly attributable to or was 
aggravated by exposure to Agent Orange.  

Finally, we note the veteran's representative's request that 
the Board secure an independent medical opinion.  With regard 
to this request, we note that the Board is authorized to 
obtain an opinion from an independent medical expert (IME) 
when a question involving medical complexity or controversy 
is presented in an appeal.  38 U.S.C.A. § 5109; 38 C.F.R. § 
20.901(d).  The necessity of obtaining such an opinion is 
left to the discretion of the Board.  Bielby v. Brown, 7 
Vet.App. 260, 269 (1994); see also Winsett v. West, supra, 11 
Vet.App. at 426.  The Board concludes there is no 
justification or need for referral to an IME in this case.  
Review of the entire record reveals ample discussion of the 
issue in this case by a number of medical doctors who did not 
report any association between the veteran's emphysema and 
Agent Orange.  In our opinion, there would be no useful 
information gained, and no benefit to the veteran, in 
referral to an IME.  

In this regard, we express our sympathy for the veteran's 
illness, and also our appreciation of his obvious sincerity 
in pursuing this claim.  We wish to emphasize that we are not 
questioning the veteran's contention that he was exposed to 
Agent Orange in Vietnam.  The Secretary and the Board, 
however, must decide cases based upon the facts and the law 
before us, and not upon sympathetic speculation.  We also 
recognize that extensive scientific inquiry has been 
undertaken concerning the development of disabilities 
resulting from exposure to Agent Orange and that the 
regulations applicable to this case have been issued in 
response to the scientific data.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but 
we do not find the evidence is of such approximate balance as 
to warrant its application.  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for emphysema, claimed as due to Agent Orange exposure, 
regardless of the fact that the current evidence does not 
warrant a grant of service connection for that disability.  




ORDER

Entitlement to service connection for emphysema, claimed as 
due to Agent Orange exposure, is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

